     Case 6:20-cv-06122-RTD Document 9               Filed 03/22/21 Page 1 of 1 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

PATRICK L. SHERMAN                                                                     PLAINTIFF

v.                                   Civil No. 6:20-cv-06122

SHERIFF MIKE CASH, Hot
Spring County; CAPTAIN JOSH
LINGO, Jail Administrator; JAILER
JOHN DOE#1; JAILER JOHN DOE
#2; and JANE DOE #1.                                                               DEFENDANTS


                                             ORDER


         Now before the Court is the Report and Recommendation filed February 8, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 7.) Judge Bryant recommends this case be dismissed without prejudice for Plaintiff’s

failure to comply with the Court’s prior order requiring him to establish that he did not have three

or more strikes under 28 U.S.C. § 1916(g) and for Plaintiff’s failure to keep the Court informed of

any change in his address. No party has filed objections to the Report and Recommendation, and

the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

Report and Recommendation in toto.

         Accordingly, it is hereby ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

        IT IS SO ORDERED this 22nd day of March 2021.



                                              /s/   Robert T. Dawson
                                              ROBERT T. DAWSON
                                              SENIOR U.S. DISTRICT JUDGE
